Title: John Adams to Abigail Adams, 4 February 1794
From: Adams, John
To: Adams, Abigail


          
            private & secret
            My dearest Friend
            Philadelphia Feb. 4. 1794
          
          The Indisposition of my ever honoured and beloved Mother gives me a very tender Anxiety— I hope she may yet get the better of her Disorder and enjoy a good share of Health— remember me to her in the most affectionate and dutiful manner
          You ask me if I wish to give any Directions. I pray you not to let the good old Lady know that you have asked or I answered such a

Question. But if the Melancholly Event should unhappily take Place, I desire to be at the whole Expence of a decent Funeral and pray My Brother to accept of all Claims from me of any share in whatever may be left. But if Health should be restored I pray you to burn this Letter and say not a Word of it to any one.
          yours
          
            John Adams
          
        